DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Communication
This office action is responsive to the Appeal Brief filed on 02/22/2022.  A new ground of rejection is provided for the rejection of claims 1, 2, 4, 12 – 14, and 16 in view of Osborne (U.S. 7,749,196) in view of Salahieh (U.S. 2017/0080186).

Response to Arguments
Applicant’s arguments, see pages 1 – 11, filed 02/22/2022, with respect to the rejection(s) of claim(s) 1, 2, 4, 12 – 14, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Osborne (U.S. 7,749,196) in view of Salahieh (U.S. 2017/0080186).  Specifically, Osborne is relied on the teach a method comprising adding to an existing catheter a tube assembly having an inner tube and an outer tube with proximal connection features.  Salahieh is relied on to teach the specific configuration between the inner tube and the outer tube and using the tube manipulator to control the movement between the inner tube and the outer tube.
See rejection below for more details.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (U.S. 7,749,196) in view of Salahieh (U.S. 2017/0080186).
Regarding claims 1, 2, and 4, Osborne teaches a method of changing a catheter into a distal steering tool catheter (Figures 1 – 5), comprising: 
adding to an existing catheter (12) a tube assembly (20 and 50) that passes through said catheter as shown in Figures 1 and 2, said existing catheter comprising a proximal connection feature that comprises a luer lock (46), said tube assembly passing through said proximal connection feature (as shown in Figure 1), 
and wherein said tube assembly comprises an internal tube (50) and an external tube (20); and providing a tube manipulator coupled to said tube assembly (22), 
and wherein said proximal connection feature is adjacent a distal face of said tube manipulator (as shown in Figure 2) and a proximal portion of said tube manipulator, distanced from said proximal connection feature, comprises a medical device connector (28) as shown in Figures 1 and 2.
and wherein said external tube (20) is different from said catheter (12) as shown in Figures 1 and 2. 
However, Osborne does not teach that the distal ends of the internal and external tubes are coupled to each other and which are arranged for longitudinal axial movement relative to one another, and providing a tube manipulator coupled to said tube assembly, which is operative to cause relative axial movement of said internal and external tubes and bending of a distal portion of at least one of said internal and external tubes (claim 1); and using said tube manipulator to lock said tube assembly at a bent position (claim 4).
Salahieh teaches a method similar to Osborne and the current application, further including that the distal ends of the internal and external tubes (internal tube 36/608 and external tube 34/606 as shown in Figures 2A, 2B, and 28) are coupled to each other and which are arranged for longitudinal axial movement relative to one another, specifically steerable device 30 has a distal end 37 and includes outer tubular element 34 and inner tubular element 36 which are axially immovable relative to one another at fixation location 38, but are axially movable proximal to fixation location 38 (paragraph [0079]);
and providing a tube manipulator (602/604) coupled to said tube assembly, which is operative to cause relative axial movement of said internal and external tubes and bending of a distal portion of at least one of said internal and external tubes, specifically actuator 604 is coupled to inner tubular member 608, and is adapted to be moved axially, either distally D or proximally P to control the axial movement of inner tubular member 608… Any other suitable type of actuator can also be used including actuators incorporating mechanical advantage... Actuation of actuator 604 causes inner tubular member 608 to move axially relative to outer tubular member, which causes steerable portion 610 to bend… The control device is therefore adapted to steer steerable portion 610 inside of a subject (paragraph [0131]);
and using said tube manipulator to lock said tube assembly at a bent position, specifically one aspect of the disclosure is a guide device that is adapted to be maintained, or locked, in a specific configuration to provide access for a medical device or instrument to be passed therethrough (paragraph [0132]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Salahieh as described above with the device of Osborne in order to enable steering of the catheter inside of a subject (paragraph [0131]).
Regarding claim 14, Osborne teaches passing said internal and external tubes through a distal end of said catheter as shown in Figures 4 and 5.
Regarding claim 16, Osborne teaches that said medical device connector comprises a luer fitting (28) as shown in Figures 1 and 2.	

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (U.S. 7,749,196) in view of Salahieh (U.S. 2017/0080186), and in view of Griswold (U.S. Patent No 2013/0253347).
Regarding claim 12, Osborne and Salahieh teach claim 1 as seen above.
However, Osborne and Salahieh do not specify the step of coupling a stopper to a distal end of said internal tube.
Griswold teaches a method similar to Osborne, Salahieh, and the current application, further including the step of coupling a stopper (562) to a distal end of said internal tube.  Examiner notes that element 562 can function as a stopper since it can be used to occlude the passage through the outer tube.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Griswold with the combined method of Osborne and Salahieh in order to close off the distal opening of the outer catheter (paragraph [0132]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (U.S. 7,749,196) in view of Salahieh (U.S. 2017/0080186), and in view of Solar (U.S. 2013/0310767).
Regarding claim 13, Osborne and Salahieh teach claim 1 as seen above.
However, Osborne and Salahieh do not specify the step of abutting said internal and external tubes against a distal end of said catheter.
Solar teaches a method similar to Osborne, Salahieh, and the current application, further including abutting said internal and external tubes (102, 105) against a distal end of said catheter (124) (Figures 2 and 3, paragraph [0043]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Solar with the combined method of Osborne and Salahieh in order to partially occlude the bore of the catheter (paragraph [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783     
ANH T. BUI
Examiner
Art Unit 3783



                                                                                                                                                                                    /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783